UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1433


REDMOND HOWARD,

                    Plaintiff - Appellant,

             v.

SUE TOLLIVER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:18-cv-00006-NKM)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Redmond Howard, Appellant Pro Se. Paul Granger Klockenbrink, Monica Taylor
Monday, GENTRY LOCKE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Redmond Howard appeals the district court’s order dismissing with prejudice,

pursuant to Fed. R. Civ. P. 12(b)(1), (6), the underlying civil action in which Howard

asserted disability discrimination claims and a civil rights claim pursuant to 42 U.S.C.

§ 1983 (2012). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Howard v. Tolliver, No. 6:18-

cv-00006-NKM (W.D. Va. Apr. 16, 2018). We deny Howard’s motions to amend the

notice of appeal to add another party to the action. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2